El Juez PresideNte Señor del Tobo,
emitió la opinión del tribunal.
Pedro Vellón entabló demanda en la Corte de Distrito de Hnmacao contra la Central Pasto Viejo, ejercitando la acción de retracto. No alegó qne se comprometía a no vender durante cuatro años la cosa retraída, como exige el ar-tículo 1616 de la Ley de Enjuiciamiento Civil antigua, y se declaró finalmente por esta Corte Suprema que la demanda no aducía Lechos suficientes para determinar una causa de acción y, en tal virtud, que debía ser, como fue, desesti-mada. 34 D.PJEt. 233.
Solicitó el demandante la reconsideración de la senten-cia o bien su modificación en el sentido de concedérsele per-miso para enmendar su demanda. La corte declaró sin lu-gar la reconsideración y señaló un día para oir a las par-tes sobre la concesión del permiso para enmendar. Ambas partes comparecieron y la corte, el 24 de julio de 1925, re-solvió adicionar su sentencia de 4 de mayo anterior conce-diendo el permiso solicitado. 34 D.P.ít. 954.
El 18 de agosto siguiente Vellón archivó en la corte de distrito su demanda enmendada. La demandada adujo contra ella la siguiente excepción previa:
“Que la demanda no aduce hechos suficientes para determinar una causa de acción.
“El fundamento de esta excepción es que la acción que se ejer-cita está prescrita de acuerdo con el artículo 1427 del Código Civil.”
Ambas partes sometieron el pleito a la corte por sus respectivas alegaciones “o sea teniendo en cuenta la de-manda enmendada tal como ha sido presentada, y la excep-ción previa, de manera que si fuese declarada sin lugar dicha excepción previa, deberá dictarse sentencia definitiva concediendo el retracto solicitado, con todos los pronuncia-*571miento s consiguientes, o bien desestimarse la demanda, caso dé prevalecer la excepción previa.”
Y la corte el 28 de mayo de 1926 dictó sentencia decla-rando la’ demanda con lugar, con las costas a la demandada. No conforme ésta entabló el presente recurso de apelación.
Sostiene la parte apelante en su alegato que la demanda enmendada debió ser declarada sin lugar por no haberse tramitado de acuerdo con el artículo 1616 de la Ley de Enjuiciamiento Civil antigua. Parece conveniente transcribir los dos párrafos de su alegato que siguen:
“Luego, entendemos que o bien el procedimiento establecido por el art. 1616 de la Ley de Enjuiciamiento Civil Española continúa en vigor, o no. (González vs. Acha, supra; Benítez vs. Díaz, 28 D.P.R. 675, y Vellón vs. Central Pasta Viejo, supra). Si está en vigor, el demandante retractante, para que pueda prosperar su ac-ción, tiene que cumplir con los requisitos establecidos en dicho ar-tículo, no tan sólo en cuanto a la consignación (González vs. Acha) o el compromiso de no vender (Vellón vs. Central Pasta Viejo), sino también, con todo respeto a la opinión de este Honorable Tribunal, en cuanto a todos los demás requisitos establecidos en dicho artículo. Y si se va a permitir que se subsane el error o defecto, des-pués de resuelto el caso en apelación ante este Tribunal, como se pretende ahora, en cuanto al requisito 59, ¿cuál es la distinción que se va a hacer para no admitir el mismo procedimiento en cuanto a los otros requisitos? Y si se va a admitir ese procedimiento en cuanto a todos los requisitos, ¿por qué no de una vez resolver, como en efecto se estará resolviendo, que el art. 1616 no e'stá en vigor?
“Por lo tanto, entendemos que en el presente caso existe la si-guiente alternativa, o bien sostener la decisión de Vellón vs. Pasto Viejo, 34 D.P.R. 233, o revocar la doctrina de González vs. Acha, 21 D.P.R. 134.”
La cuestión no es tan rígida como pretende la apelante. Las leyes y los procedimientos se interpretan a la luz de la razón y de las circunstancias concurrentes. Las opinio-nes de esta corte en los casos que se citan, hablan por sí mismas. Está vigente el art. 1616 de la antigua Ley de Enjuiciamiento Civil en todo aquello que es realmente sus-tantivo, que es esencial al derecho de retracto que ha se-*572guido reconociendo el Código Civil. Fundamental es la con-signación y es fundamenta] de igual modo la obligación de no vender.
Pero esto no quiere decir que el moderno método de en-juiciar no influya. Han transcurrido los años. Un sistema de procedimiento distinto se ba instaurado, y una de sus modalidades es la de la concesión de enmiendas a las ■ ale-gaciones que se inspira en el deseo de que los pleitos se tramiten con toda corrección y a la vez en el de asegurar a las partes el propio fallo que demande la justicia. Y a los efectos de la prescripción, la jurisprudencia se ba encargado de establecer que la demanda enmendada sustituye a la original, excepto en lo que se refiere a la presentación o ini-ciación del pleito para lo cual bay que atender a la demanda original. Sucesión Chavier v. Sucesión Giraldez, 15 D.P.R. 154, y casos citados en la opinión. Excepción becbá tam-bién del caso en que la enmienda introduzca una nueva o diferente causa de acción. (37 Corpus Juris 1074.) Y aquí la enmienda versó sobre algo substancial, es cierto, pero no introdujo una nueva o diferente causa de acción. Completó la propia acción desde un principio ejercitada.
Esta corte, como se ba dicbo, desestimó la primitiva de-manda. Al hacerlo así revocó la sentencia de la corte de distrito que la babía declarado con lugar. Toda nuestra decisión se basó en la necesidad de cierta alegación que el demandante y la corte de distrito consideraron que no exi-gía la ley tal como estaba en vigor. Insistió en sus preten-siones el demandante y en último extremo suplicó que se le permitiera enmendar su demanda. Y esta corte sostuvo su criterio pero, oyendo a ambas partes, concluyó que en bien de la justicia debía ejercitar y ejercitó su discreción permitiendo la enmienda. Y así actuó usando de las facul-tades que la nueva ley procesal le confiere y a la vez ha-ciendo que la ley antigua, de la cual emanaba en parte el derecho del demandante, se cumpliera en lo que de sustan-tivó y esencial tenía.
*573No cabe, pues, la excepción de prescripción. La demanda enmendada tal como lo fné finalmente, completa, arranca no del 18 de julio de 1925, sino del 14 de agosto de 1922 en que se archivó la primitiva.
Insiste la apelante en qne la prescripción procede por-que de todos modos la demanda enmendada se presentó des-pués de transcurridos nueve días de concedido el permiso para enmendar. En la resolución de esta corte no se fijó término alguno. La resolución se dictó el 24 de julio y se comunicó el 28, y el archivo de la demanda el 18 de agosto siguiente si bien no habla mucho en favor de la diligencia del demandante, no puede concluirse que no lo fuera den-tro de un plazo razonable. El término de nueve días, fundamental también para el ejercicio de la acción de retracto, según el artículo 1616 de la Ley de Enjuiciamiento Civil antigua, del Código Civil y de la jurisprudencia, se refiere a la demanda primitiva y aquí por una ficción legal la de-manda archivada el 18 de julio de 1925 se considera que lo fué el 14 de agosto de 1922 y para esa fecha no había trans-currido el término de nueve días que marca la ley.
Una gran parte del alegato de la apelante está dedicada a impugnar el pronunciamiento sobre costas que contiene la sentencia recurrida.
Cuando esta corte revocó la sentencia favorable al de-mandante y desestimó la demanda, concediendo de tal modo la razón a la demandada, lo hizo sin especial condenación de costas.
Es cierto que ahora confirmamos la sentencia y decidimos que no tuvo razón la demandada al seguir oponiéndose, pero para llegar a esa conclusión nos hemos visto obligados a un detenido estudio. Se trata de cuestiones nuevas. T si bien se observa una gran tenacidad por parte de la demandada, esa tenacidad no es de tal naturaleza que pueda considerarse temeraria.
Todos los intereses bien considerados, entendemos que *574la corte de distrito fue más lejos de lo que debió al imponer las costas a la parte demandada.
En tal virtud la sentencia apelada debe ser confirmada excepto en cuanto a su pronunciamiento sobre costas que debe revocarse y sustituirse por el siguiente: “sin especial condenación de costas.”